Judgment, Supreme Court, New *253York County (Budd Goodman, J.), rendered August 18, 1989, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to an indeterminate term of imprisonment of 3 to 9 years, unanimously affirmed.
On appeal defendant urges that he was deprived of effective assistance of counsel on account of trial counsel’s errors. However, defendant has failed to demonstrate "the absence of strategic or other legitimate explanations for counsel’s [tactics].” (People v Rivera, 71 NY2d 705, 709.) For instance, where defendant argues that counsel erred by eliciting evidence of other crimes, it is entirely plausible that counsel’s tactic served to blunt the impact of the very same evidence, which the prosecutor likely would have later introduced to rebut defendant’s trial testimony (People v Alvino, 71 NY2d 233, 246-247). Moreover, counsel gave a summation that, viewed in its entirety, forcefully advocated the defendant’s account, although confronted with testimony against defendant that was overwhelming (People v Mackey, 155 AD2d 297). Concur—Sullivan, J. P., Carro, Asch and Rubin, JJ.